536 U.S. 955
FEDERAL COMMUNICATIONS COMMISSIONv.NEXTWAVE PERSONAL COMMUNICATIONS INC. ET AL.; andARCTIC SLOPE REGIONAL CORP. ET AL.v.NEXTWAVE PERSONAL COMMUNICATIONS INC. ET AL.
No. 01-653.
No. 01-657.
Supreme Court of the United States.
June 28, 2002.

1
C. A. D. C. Cir. [Certiorari granted, 535 U. S. 904.] Motion of the Acting Solicitor General for divided argument granted. Motion of Creditors of NextWave Personal Communications Inc. for leave to participate in oral argument as amici curiae and for divided argument granted.